
	
		II
		110th CONGRESS
		1st Session
		S. 1063
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to improve certain
		  death and survivor benefits with respect to members of the Armed Forces, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Military Family Financial
			 Benefits Act of 2007.
		2.Modification of
			 eligible recipients of death gratuity with respect to members of the Armed
			 ForcesParagraph (2) of
			 section 1477(a) of title 10, United States Code, is amended to read as
			 follows:
			
				(2)His children (as
				prescribed by subsection (b)) or such guardians or caretakers of his children
				(as so prescribed) as he shall specify, in such proportions as he shall
				specify.
				.
		3.Annuities for
			 guardians or caretakers of dependent children under survivor benefit
			 plan
			(a)ElectionSection
			 1448(b) of title 10, United States Code, is amended—
				(1)in the subsection
			 caption, by striking and
			 Former Spouse and inserting , Former Spouse, and Guardian or
			 Caretaker; and
				(2)by adding at the
			 end the following new paragraph:
					
						(6)Guardian or
				caretaker coverage
							(A)General
				ruleA person who is not married and has one or more dependent
				children upon becoming eligible to participate in the Plan may elect to provide
				an annuity under the Plan to a natural person (other than a natural person with
				an insurable interest in the person under paragraph (1) or a former spouse) who
				acts as a guardian or caretaker to such child or children. In the case of a
				person providing a reserve-component annuity, such an election shall include a
				designation under subsection (e).
							(B)Termination of
				coverageSubparagraphs (B) through (E) of paragraph (1) shall
				apply to an election under subparagraph (A) of this paragraph in the same
				manner as such subparagraphs apply to an election under subparagraph (A) of
				paragraph (1).
							(C)Election of new
				beneficiary upon death of previous beneficiarySubparagraph (G)
				of paragraph (1) shall apply to an election under subparagraph (A) of this
				paragraph in the same manner as such subparagraph (G) applies to an election
				under subparagraph (A) of paragraph (1), except that any new beneficiary
				elected under such subparagraph (G) by reason of this subparagraph shall be a
				guardian or caretaker of the dependent child or children of the person making
				such
				election.
							.
				(b)Payment of
			 annuitySection 1450 of such title is amended—
				(1)in subsection
			 (a), by adding at the end the following new paragraph:
					
						(5)Guardian or
				caretaker coverageThe natural person acting as a guardian or
				caretaker of the dependent child or children of the person designated under
				section 1448(b)(6) of this title, unless the election to provide an annuity to
				the natural person has been changed as provided in subsection
				(f).
						;
				and
				(2)in the subsection
			 caption of subsection (f), by striking or Former Spouse and
			 inserting , Former
			 Spouse, or Guardian or Caretaker.
				(c)Amount of
			 annuitySection 1451(b) of such title is amended—
				(1)in the subsection
			 caption, by inserting or
			 Guardian or Caretaker after Insurable interest;
			 and
				(2)by inserting
			 or 1450(a)(5) after 1450(a)(4) each place it
			 appears in paragraphs (1) and (2).
				(d)Reduction in
			 retired paySection 1452(c) of such title is amended—
				(1)in the subsection
			 caption, by inserting or
			 Guardian or Caretaker after Insurable interest;
			 and
				(2)by inserting
			 or 1450(a)(5) after 1450(a)(4) each place it
			 appears in paragraphs (1) and (3).
				4.Improvements of
			 pre-deployment counseling and services for members of the Armed Forces
			(a)PanelThe
			 Secretary of Defense shall appoint, from among individuals in the private
			 sector qualified for such purpose, a panel of individuals to—
				(1)review the
			 pre-deployment counseling and services provided by the military departments to
			 unmarried members of the Armed Forces with dependent children;
				(2)identify best
			 practices among such counseling and services; and
				(3)recommend such
			 improvements in such counseling and services (including improvements in such
			 best practices) as the panel considers appropriate.
				(b)Required
			 actionsIn carrying out its duties under subsection (a), the
			 panel appointed under that subsection shall—
				(1)identify best
			 practices in the pre-deployment counseling and services provided by the
			 military departments to unmarried members of the Armed Forces with dependent
			 children, including best practices with respect to counseling and services
			 on—
					(A)death benefits
			 available to survivors of members of the Armed Forces;
					(B)dependency and
			 indemnity compensation benefits available under chapter 13 of title 38, United
			 States Code;
					(C)Servicemembers'
			 Group Life Insurance under subchapter III of chapter 19 of title 38, United
			 States Code;
					(D)traumatic injury
			 protection under section 1980A of title 38, United States Code;
					(E)the Survivor
			 Benefit Plan under subchapter II of chapter 73 of title 10, United States
			 Code;
					(F)benefits payable
			 under the Social Security Act; and
					(G)the preparation,
			 maintenance, and administration of family care plans, including elements of
			 such plans relating to death benefits, wills and powers of attorney, trusts,
			 maintenance and safeguarding during deployment, and acknowledgment of specific
			 guardian and caretaker duties (including beneficiary designation), and
			 administrative requirements (including command endorsement) relating to such
			 plans;
					(2)identify best
			 practices in the pre-deployment counseling and services provided by the
			 military departments to unmarried members of the Armed Forces without dependent
			 children, and married members of the Armed Forces (whether with or without
			 dependent children), including best practices with respect to counseling and
			 services on each of the matters set forth in subparagraphs (A) through (F) of
			 paragraph (1);
				(3)identify best
			 practices among the military departments in the deployment and availability of
			 counseling and services for such members at so-called Pre-Deployment
			 Centers, including best practices with respect to—
					(A)the availability
			 of counseling on legal matters;
					(B)the availability
			 of counseling on financial matters;
					(C)the involvement
			 of family support groups in such counseling;
					(D)the availability
			 of screening necessary for current or future determinations regarding
			 post-traumatic stress disorder (PTSD);
					(E)the availability
			 of counseling for suicide prevention; and
					(F)the provision and
			 scope of training for pre-deployment counselors;
					(4)identify, from
			 among the best practices identified under paragraphs (1), (2), and (3), best
			 practices to be adopted across the military departments in order to ensure the
			 uniform availability to such members of meaningful and effective pre-deployment
			 counseling and services; and
				(5)make such
			 recommendations in any practices identified under paragraph (4) as the panel
			 considers appropriate to enhance the counseling and services identified under
			 that paragraph.
				(c)ReportNot
			 later than 120 days after the date of the enactment of this Act, the panel
			 appointed under subsection (a) shall submit to the Secretary and the
			 congressional defense committees a report on its actions under this section.
			 The report shall set forth in comprehensive detail the best practices
			 identified under subsection (b)(4) and any recommendations for improvements in
			 such best practices made under subsection (b)(5).
			(d)ImplementationNot
			 later than 120 days after the date of the receipt of the report required by
			 subsection (c), the Secretary shall ensure the implementation by the military
			 departments of the best practices identified under subsection (b)(4), together
			 with any improvements recommended under subsection (b)(5).
			(e)Congressional
			 defense committees definedIn this section, the term
			 congressional defense committees means—
				(1)the Committees on
			 Armed Services and Appropriations of the Senate; and
				(2)the Committees on
			 Armed Services and Appropriations of the House of Representatives.
				
